Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1, 14, 20, 38-40, 43-45, 50-51, 54-60, 62, and 64 are pending and under consideration.
**The previous Office Action Restricted the claims for only species election but the restriction inadvertently left patentably distinct Group of inventions for not identifying Lack of Unity breaking arts. At the present time, the Examiner identified a prior art, Fulton et al. that breaks Unity of Inventions as discussed below. Since, this application is a 371 of PCT/US18/44891, filed on 08/01/2018, a new Restriction requirement based on Lack of Unity and Special Technical Feature is deemed necessary.  
A new supplemental Restriction requirement is deemed necessary for expedites the prosecution. 

1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1, and 14, drawn to a method for preparing a sample in real-time for glycan analysis, the method comprising the steps of: (a) moving a sample comprising polypeptides to a polypeptide-binding column via a holding coil; (b) binding polypeptides in the sample to the polypeptide-binding column; (c) moving glycanases to the polypeptide-binding column via the holding coil to release glycans from the bound polypeptides; (d) moving a carrier solution to the polypeptide-binding column, via the holding coil, and through the polypeptide-binding column, thereby moving the released glycans out of the first polypeptide column; (e) mixing the released glycans with a glycan-labeling reagent downstream of the polypeptide-binding column; (f) moving the mixture of the released glycans and the glycan-labeling reagent to a reaction coil arranged downstream of the polypeptide-binding column; (g) incubating the mixture of the released glycans and the glycan-labeling reagent in the reaction coil, thereby labeling the glycans; (h) moving the mixture to a cooling coil arranged downstream of the reaction coil; (i) reducing a temperature of the mixture via the cooling coil; (j) moving the cooled mixture to a glycan-binding column arranged downstream of the cooling coil; (k) binding the labeled glycans to the glycan-binding column; and (1) moving an elution buffer to the glycan-binding column and through the glycan- binding column to elute the labeled glycans bound to the glycan-binding column.

Group, II claim(s) 20, 38-40, 43-45, 50-51, 54, 55-58 and 59, drawn to a closed system for preparing a sample in real-time for glycan analysis, the closed system comprising: a vessel adapted to contain polypeptides; a holding coil fluidly coupled to the bioreactor and arranged to receive a sample of the polypeptides from the bioreactor; a multi-port valve fluidly coupled to and located downstream of the holding coil; a polypeptide-binding column fluidly coupled to the multi-port valve and arranged to receive the sample from the holding coil via a first port of the multi-port valve; a glucanase source fluidly coupled to the multi-port valve and arranged to supply glucanases to the polypeptide-binding column, such that the glucanases are infused with the polypeptides bound to the polypeptide-binding column; a carrier solution source fluidly coupled to the multi-port valve and arranged to supply a carrier solution to the polypeptide-binding column, wherein the carrier solution is adapted to release and carry the glycans from the polypeptide-binding column; a first pump arranged downstream of the polypeptide-binding column to direct a glycan labeling reagent toward the released glycans carried from the polypeptide-binding column, such that the glycan labeling reagent mixes with the glycans; a reaction coil arranged downstream of the polypeptide-binding column and the first pump, the reaction coil adapted to receive the mixture comprising the glycan labeling reagent and the released glycans and to permit labeling of the released glycans; a cooling coil arranged downstream of the reaction coil and adapted to receive the mixture from the reaction coil, the cooling coil configured to reduce a temperature of the mixture; a glycan-binding column fluidly coupled to the cooling coil and to the multi-port valve via a second port of the multi-port valve, the glycan-binding column configured to bind substantially all of the labeled glycans, the glycan-binding column adapted to receive an elution buffer solution via the second port of the multi-port valve, wherein the elution buffer4First Preliminary Amendment solution elutes bound labeled glycans and carries the eluted labeled glycans to a glycan analysis device downstream of the glycan-binding column.

Group, III claim(s) 60, drawn to a method of monitoring the online, real-time assay performed by the closed system of claim 38, the method comprising: determining whether conditions in the closed system satisfy a pre-determined performance threshold; and when it is determined that the conditions in the closed system do not satisfy the pre- determined performance threshold, adjusting at least one cell culture component until the conditions in the closed system satisfy the pre-determined performance threshold.

Group, IV claim(s) 62, drawn to a method of extending a production run using the closed system of claim38, the method comprising: 10First Preliminary Amendment determining whether conditions in the closed system satisfy a pre-determined performance threshold; and when it is determined that the conditions in the closed system do not satisfy the pre- determined performance threshold, adjusting at least one cell culture component until the conditions in the closed system satisfy the pre-determined performance threshold.
Group, V claim(s) 64, drawn to a method of mitigating risk, the method comprising: determining process and product quality data associated with the operation of the closed system of claim 38; determining whether the process and product quality data satisfy a pre-determined risk threshold; and determining whether to continue operation of the closed system based upon whether the process and product quality data satisfy the pre-determined risk threshold.

For each inventions I-V above, a species election to one of the following glucanases enzymes including endoglycosidases, glycosidases and O-glycanases recited in claim 45, is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-V and one of the glucanases enzymes as species.

2.	The inventions listed as Groups I - V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A closed system for preparing a sample in real-time for glycan analysis of Group II, a method for preparing a sample in real-time for glycan analysis of Group I, a method of extending a production run using the closed system of claim 38 of Group III, and a method of mitigating risk, associated with the operation of the closed system of claim 38 of Group IV, are each patentably distinct product and method of use said product, as well as various patentably distinct methods. The only shared technical feature of these groups is that they all relate to a closed system for preparing a sample in real-time for glycan analysis. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Fulton et al. (Isolation and deglycosylation of glycoproteins. WO 2012/037407 A1, publication 03/22/2012, see IDS) teach an identical method and system of claim 1, and further teach a series of studies, which were conducted analyzing N-glycans on human immunoglobulin (IgG), and where over half of the current biopharmaceuticals under development are monoclonal IgG antibodies, and the glycans on virtually all antibodies are N-glycans, and protein A was used as the affinity ligand for both analytical and preparative purification of IgG.  Fulton et al. also teach polyclonal human IgG purified from human plasma was used, wherein the sample was placed into either standard phosphate buffered saline (PBS) buffer or a Chinese Hamster Ovary (CHO) cell culture supernatant, which did not contain hIgG, and enzymatic deglycosylation was performed using deglycosylation enzyme including PNGase F, as well as endoglycosidase, a deglycosylation enzyme as claimed, and the released N-glycans were labeled with lnstantAB™ dye (ProZyme, Inc., Hayward, CA), wherein the excess dye was removed using hydrophilic interaction solid phase extraction (reagents and cartridges from the GlykoPrep™ N-Glycan kit, ProZyme, Inc.), and the samples were analyzed using a hydrophilic interaction HPLC column (GlykoSep™ N Plus, ProZyme, Inc.) with a reverse acetonitrile gradient, using a fluorescence detector. Thus, all of the steps currently covered by claim 1 are shown in Fulton et al. reference including the steps J-I which can encompass standard HPLC as well as the GlykoSep system above. Thus, a closed system for preparing a sample in real-time for glycan analysis and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - V lack unity of invention.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
This application contains claims directed to the patentably distinct species of glucanases enzymes including endoglycosidases, glycosidases and O-glycanases recited in claim 45. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  A new species election is deemed necessary for prosecution of this application.  Each of the enzyme protein species lack special technical feature because each of the enzyme polypeptides having distinct structure and distinct function and a part of glucanases enzymes, which is known in the art (Fulton et al. 2012, see, claim 7 for reciting endoglycosidase). Thus, all the recited species lack special technical feature.
Applicant is required under 35 U.S.C. 371 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656